Motion by the Joint Bar Association Grievance Committee for the Second and Eleventh Judicial Districts, to strike the name of Frank James Brasco from the roll of attorneys and counselors at law on the ground that he has been disbarred by virtue of a felony conviction. Cross motion to stay all proceedings in this matter pending determination of the postconviction proceedings in the United States District Court for the Southern District of New York to vacate the conviction and for a new trial on the grounds of newly discovered evidence. Motion granted and cross motion denied. Frank J. Brasco, admitted to practice by this court on March 26, 1958 under the name Frank James Brasco, was convicted of a felony (violation of US Code, tit 18, § 371) unlawfully, willfully and knowingly conspired, confederated and agreed with others to obtain and retain from the Post Office Department truck leases and moneys payable by unlawful and fraudulent means in violation of statute in the United States District Court for the Southern District of New York on October 21, 1974. The clerk of this court is directed to strike the name of Frank James Brasco from the roll of attorneys and counselors at law forthwith by reason of said conviction (Matter of Chu, 42 NY2d 490). Hopkins, J. P., Latham, Suozzi, Rabin and Shapiro, JJ., concur.